Title: Enclosure: Major General Arthur St. Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton to George Washington, [26 March 1780]
From: Hamilton, Alexander
To: Washington, George



Ballance of unexceptionable Characters Prisoners of War in favour of the enemy

 3 Brigadiers
at 200
600


11 Colonels
100
1100


 5 Majors
28
140


20 Captains
16
320



56 first Lieutenants
6
336


72 second Lieutenants and Ensigns—
    4
  288




2784


 9 Reg Qr. Mrs. & Adjutants,
a[t] 6
54


Dy Adj General & Brigade Major estimated at

   22




2860


Amount of first division including 903 rank and file

 2459




401


Lt Governor Hamilton say Lt Col
72



Major Hay
28



Capt La Motte
16



Monsieur De Jean
   





  116


Ballance due on first division

285


Southern prisoners to the 31st of decembr supposed to Amot. to

  400


due enemy

685


Deduct for Aligood Lucy & other doubtful Characters

  200




485


Major General Philips & suite

  402




   83


To extend to the middle of the second division would be
1200 rank & file


To Comprehend the two divisions would be
1600.


